Wheeler, J.
It has been settled by repeated decisions of this Court that a petition for a certiorari must disclose merits. It must appear that the petitioner had a good cause of action or ground of defence, and that wrong or injustice has been done him in consequence of the error or illegality complained of. Mere irregularities, or errors which have operated no prejudice to the right of the party will not suffice as a ground for obtaining a certiorari. (Hope v. Alley, 11 Tex. R. 260.)
The petition in the present case does not disclose merits. It does not appear by its averments that the defendant had any valid defence to the action. There is no denial of the justice of the plaintiff’s demand, or of the defendant’s indebtedness and legal liability. In fine, it does not appear by the petition, admitting its allegations to be true, that the judgment of the Justice was not in accordance with the very right and justice of the case; and such as should have been rendered had not the errors complained of been committed. The petition therefore was rightly adjudged insufficient, and the judgment is affirmed.
Judgment affirmed.